AO 72A
(Rev, 8/82)

 

clleB
‘ ' : AAI

1) WIicT 7 Wan

In the United States istrict Court,

(

Por the Southern District of Georgia’
Waycross Dibision

DAVID BENNETT, a
#
Plaintiff, * CIVIL ACTION NO.:: 5:18-cv-48
*
Vv. *
*
REX HARPER; and JAMIE MERRITT, *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 32. Plaintiff did not file Objections
to this Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court, GRANTS
Defendants’ Motions to Dismiss, DISMISSES Plaintiff’s claims
under the applicable statute of limitations, and DIRECTS the
Clerk of Court to CLOSE this case and enter the appropriate

judgment of dismissal. Additionally, the Court DENIES Plaintiff

 
AQ 72A
(Rev. 8/82)

 

in forma pauperis status on appeal.

SO ORDERED, this 2? day of Ph avieilin

 

ae

 

ON. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

f

2020.

 
